CLD-331                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2545
                                      ___________

                                  MICHAEL RINALDI,
                                             Appellant

                                            v.

                             WARDEN ZICKEFOOSE
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 1:13-cv-00530)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 11, 2013
             Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                              (Opinion filed: July 25, 2013)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Michael Rinaldi, a federal inmate proceeding pro se, appeals from the District

Court’s dismissal of his habeas corpus petition pursuant to 28 U.S.C. § 2241. Because

this appeal does not present a substantial question, we will summarily affirm the District

Court’s judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.
                                              I.

       In 1999, Rinaldi was convicted of various drug trafficking and firearms charges.

The District Court sentenced him to a total of 248 months’ incarceration. We affirmed.

See United States v. Rinaldi, 248 F.3d 1131 (3d Cir. 2000). In his § 2241 petition,

Rinaldi asserted that he is actually innocent because his conduct did not affect interstate

commerce and because criminalizing “purely local conduct” exceeds Congress’ power

under the Tenth Amendment. Rinaldi argued that he could not raise his claim until the

Supreme Court’s decision in Bond v. United States, 131 S. Ct. 2355, 2366 (2011), which

held that a criminal defendant has standing to pursue a Tenth Amendment challenge to

the statute under which he was charged as an unjustifiable expansion of federal law

enforcement into a state-regulated domain. As relief, Rinaldi asked to have his

convictions vacated and to be released from custody. The District Court dismissed

Rinaldi’s § 2241 petition. This timely appeal followed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a).1 We exercise

plenary review over the dismissal of Rinaldi’s petition. See Vega v. United States, 493
F.3d 310, 314 (3d Cir. 2007).

                                             III.

       Generally, federal prisoners challenge the validity of their convictions or sentences

through motions pursuant to 28 U.S.C. § 2255. See Davis v. United States, 417 U.S. 333,


1
 A certificate of appealability is not required to appeal the dismissal of a § 2241 petition.
See Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009).
                                              2
343 (1974). Section 2255 expressly prohibits a district court from considering a

challenge to a prisoner’s federal sentence under § 2241 unless the remedy under § 2255 is

“inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e); see

also Cradle v. United States ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002); In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997). A motion under § 2255 is not “inadequate

or ineffective” simply because the petitioner cannot meet the gatekeeping requirements of

§ 2255. However, this Court has held that § 2255 is “inadequate or ineffective” to test

the legality of a conviction where a petitioner “is being detained for conduct that has

subsequently been rendered non-criminal by an intervening Supreme Court decision,”

and where the petitioner is otherwise barred from filing a second or successive § 2255

motion.2 In re Dorsainvil, 119 F.3d at 252. In such a case, a petitioner may seek habeas

relief under § 2241. Id.

       Here, Rinaldi asserts that under Bond, he can now argue that the statutes under

which he was convicted—21 U.S.C. §§ 841 and 846—violate the Tenth Amendment by

criminalizing “purely local conduct.” However, neither Bond nor another intervening

change in the law has rendered the conduct for which Rinaldi was convicted—drug




2
  Rinaldi cannot meet the requirements for filing a second or successive § 2255 motion,
which requires either “(1) newly discovered evidence that, if proven and viewed in light
of the evidence as a whole, would be sufficient to establish by clear and convincing
evidence that no reasonable factfinder would have found the movant guilty of the
offense,” or “(2) a new rule of constitutional law, made retroactive to cases on collateral
review by the Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255(h).
Rinaldi’s petition asserts neither.
                                             3
trafficking and firearms offenses—non-criminal, and so he cannot proceed under § 2241.3

Accordingly, the District Court properly dismissed his § 2241 petition.

                                              IV.

       For the foregoing reasons, no substantial question is presented and we will

summarily affirm the District Court’s judgment. Murray v. Bledsoe, 650 F.3d 246, 247

(3d Cir. 2011) (per curiam); see 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




3
  It is well settled, and Congress has explicitly noted, that drug trafficking activities affect
interstate commerce. See 21 U.S.C. § 801(3) (“[i]ncidents of the traffic which are not an
integral part of the interstate or foreign flow, such as manufacture, local distribution, and
possession, nonetheless have a substantial and direct effect upon interstate commerce”).
The federal drug trafficking statutes are valid exercises of Congress’ power under the
Commerce Clause. See, e.g., Gonzalez v. Raich, 545 U.S. 1, 22 (2005); United States v.
Orozco, 98 F.3d 105, 107 (3d Cir. 1996).
                                               4